TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00801-CV



                                 Thomas Ray Pilgrim, Appellant

                                                 v.

                           Texas Civil Commitment Office, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
         NO. D-1-GN-17-000838, HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Thomas Ray Pilgrim appeals the trial court’s grant of the Texas Civil Commitment

Office’s (TCCO) plea to the jurisdiction seeking to dismiss Pilgrim’s Petition for Less Restrictive

Housing and Supervision that he filed seeking to modify the terms of an order of civil commitment

of the 435th District Court of Montgomery County after the court adjudicated him a sexually

violent predator (SVP). See Tex. Health & Safety Code §§ 841.081(a) (“If at a trial conducted under

Subchapter D the judge or jury determines that the person is a sexually violent predator, the judge

shall commit the person for treatment and supervision to be coordinated by the office.”), .0834(b)

(allowing committed person to file petition for less restrictive housing and supervision). We will

affirm the trial court’s grant of TCCO’s plea to the jurisdiction.
                                           BACKGROUND

                In 1999, the Legislature established a civil-commitment procedure providing long-

term supervision and treatment for SVPs with behavioral abnormalities that are not amenable to

traditional mental-health treatment and that increase their likelihood of recidivism. Stevenson v. State,

499 S.W.3d 842, 844 (Tex. Crim. App. 2016). The SVP statute in chapter 841 of the Health and Safety

Code governs all aspects of the civil-commitment process, including: initial assessment, trial, and

commitment; modifications to the person’s housing or supervision during commitment; biennial

review of the person’s commitment; and petitions by the person for release from commitment. See

Tex. Health & Safety Code §§ 841.001–.153. The SVP statute specifically allows a person to file

a petition to transfer to less restrictive housing and supervision. Id. § 841.0834(b).

                In 2014 Pilgrim was adjudicated a SVP and was civilly committed in an order signed

by the 435th District Court of Montgomery County.1 See id. § 841.081(a). In February 2017 he filed

an “Original Unauthorized Petition for Release and in the Alternative Petition for Less Restrictive

Housing and Supervision” in Travis County District Court.2 See id. § 841.0834(b). In this pleading,

Pilgrim alleged that he “no longer has a behavioral abnormality that makes him likely to engage in

a predatory act of sexual violence” and that it is in his “best interest to live in less restrictive housing


        1
           At the time Pilgrim’s civil commitment order was rendered, the SVP statute provided that
all civil-commitment proceedings were to be initiated in Montgomery County. See Act of May 30,
1999, 76th Leg., R.S., ch. 1188, § 4.01, sec. 841.041(a), 1999 Tex. Gen. Laws 4122, 4146 (amended
2015) (current version at Tex. Health & Safety Code § 841.041(a)).

       His order of civil commitment was affirmed on appeal. See In re Commitment of Pilgrim,
No. 09-14-00528-CV, 2015 WL 3897877 (Tex. App.—Beaumont June 25, 2015, no pet.) (mem. op.).
        2
         Pilgrim later nonsuited his Unauthorized Petition for Release; thus, only his Petition for
Less Restrictive Housing and Supervision remained before the trial court and is before us on appeal.

                                                     2
with less supervision.” Id. (“Without the office’s approval, a committed person may file a petition

with the court for transfer to less restrictive housing and supervision. The court shall grant the transfer

if the court determines that the transfer is in the best interests of the person and conditions can be

imposed that adequately protect the community.”).

                After answering and unsuccessfully attempting to transfer venue, the TCCO filed a

plea to the jurisdiction requesting the trial court to dismiss Pilgrim’s petition for lack of subject-

matter jurisdiction, asserting that the “committing court”—the 435th District Court of Montgomery

County—retains exclusive jurisdiction over this cause. See id. § 841.082(e) (“The requirements

imposed under Subsection (a) [pertaining to residence and supervision] may be modified by the

committing court at any time after notice to each affected party to the proceedings and a hearing.”).3

The trial court granted the TCCO’s plea, and Pilgrim appeals.


                                     STANDARD OF REVIEW

                Because subject-matter jurisdiction is a question of law, we review de novo a trial

court’s ruling on a plea to the jurisdiction. Houston Belt & Ry. Co. v. City of Hous., 487 S.W.3d 154,

160 (Tex. 2016). In assessing a plea to the jurisdiction, we begin by considering the plaintiff’s live

pleadings and determine whether the facts alleged affirmatively demonstrate that jurisdiction exists.

Heckman v. Williamson Cty., 369 S.W.3d 137, 150 (Tex. 2012). We may also consider evidence


        3
           The relevant SVP statute in effect at the time Pilgrim filed his petition did not specify that
the commitment requirements “may be modified by the committing court” but, rather, specified
merely that the requirements “may be modified at any time . . . .” See Act of May 30, 2003, 78th
Leg., R.S., ch. 347, § 24, 2003 Tex. Gen. Laws 1505, 1517 (codified at Tex. Health & Safety Code
§ 841.082(e)). Legislative amendments that became effective September 1, 2017—after Pilgrim
filed his petition—added the modifying phrase “by the committing court.” See Act of May 4, 2017,
85th Leg., R.S., ch. 34, § 16, 2017 Tex. Gen. Laws 72, 78.

                                                    3
submitted to negate the existence of jurisdiction, but we need not do so here because the underlying

jurisdictional facts are not disputed. See id. We construe the plaintiff’s pleadings liberally, taking

all factual assertions as true, and look to the plaintiff’s intent. Id. A plea to the jurisdiction must be

granted if the defendant affirmatively negates the existence of the court’s jurisdiction. Id.


                                            DISCUSSION

                In several related issues, Pilgrim contends that the trial court erred in dismissing his

petition because the Travis County District Court had subject-matter jurisdiction over his petition

under the Texas Constitution’s general grant to district courts of “exclusive, appellate, and original

jurisdiction of all actions, proceedings, and remedies” for which other law has not conferred

exclusive, appellate, or original jurisdiction on “some other court, tribunal, or administrative body.”

Tex. Const. art. V, § 8. His central argument posits that, while the 2017 amendments to the SVP

statute clarified, prospectively, that nearly all manner of “post-commitment events”—including

petitions such as his—must be filed in the “committing court,” the pre-2017 SVP statute that applies

to him is ambiguous, at best, regarding in which court such “events” must be filed and, thus, the

default constitutional provision governs, granting any district court subject-matter jurisdiction.

Essentially, he argues that his petition for less restrictive housing and supervision constitutes a

“new lawsuit” that can be filed in any district, subject to venue requirements.

                He further argues that the Legislature’s significant amendments to the SVP statute

in 2015—which he contends were an attempt to “divest the Montgomery County district courts of

jurisdiction over civil commitment cases” due to alleged judicial misconduct and dysfunction in

Montgomery County’s 435th District Court—must be read to have divested the 435th District Court


                                                    4
of jurisdiction over petitions such as his, to the extent that exclusive and original jurisdiction

was vested in that court in the first place, even though the 2015 amendments did not amend the

text in subchapter E of the SVP statute concerning modification of a person’s civil-commitment

requirements. While Pilgrim makes several arguments for why his interpretation of the SVP statute

effective at the time he filed his petition is the correct one, the interpretation of the relevant statute

is a question of law that this Court has already recently determined in a case with similar facts,

which is dispositive of Pilgrim’s jurisdictional issues here. See Texas Civil Commitment Office v.

Hartshorn, No. 03-17-00181-CV, 2018 WL 2074576, ___ S.W.3d ___ (Tex. App.—Austin May 4,

2018, no pet.).

                  In Hartshorn, we held that by filing a petition for less restrictive housing and

supervision, Hartshorn—a SVP who was civilly committed under the same version of the SVP

statute as Pilgrim—was thereby seeking “modification of his civil-commitment requirements, and

such modifications are a matter for the committing court under subchapter E.” Id. at *8. We further

explained that both section 841.082(e) of the SVP statute—concerning modification of a person’s

civil-commitment requirements—and section 841.0834(b)—concerning petitions for less restrictive

housing and supervision—are located in subchapter E of the SVP statute. Id. We relied on the

context of subchapter E in effect at the time Hartshorn filed his petition (which is the same version

of the statute in effect when Pilgrim filed his petition) to conclude that, although section 841.0834(b)

itself does not identify “the court” for filing a subchapter E petition seeking less restrictive housing

and supervision by a person who was civilly committed before the 2015 amendments, references

to “the court” and “the judge” in preceding sections of subchapter E “are to the court and judge

that initially committed the person, imposed requirements on him, and retains jurisdiction of civil

                                                    5
commitment proceedings under subchapters F and G.” Id. at *7. Thus, we held that Hartshorn’s

“petition for transfer to less restrictive housing and supervision under subsection 841.0834(b) should

have been filed in the Montgomery County court that civilly committed him as a sexually violent

predator in 2010.” Id. at *8.

                In light of this precedent, we need not directly and in detail address each of Pilgrim’s

jurisdictional issues on appeal because we are bound by Hartshorn’s holding that a section

841.0834(b) petition filed by a person who has been civilly committed must be filed in the court

that committed the person. See id. Accordingly, we overrule Pilgrim’s first six issues.

                In addition to his issues concerning subject-matter jurisdiction, Pilgrim also complains

about the trial court’s failure to issue findings of fact and conclusions of law. However, he has

waived this complaint because there is nothing in the record indicating that he filed a timely

“Notice of Past Due Findings of Fact and Conclusions of Law.” Las Vegas Pecan & Cattle Co. v.

Zavala Cty., 682 S.W.2d 254, 255–56 (Tex. 1984); Allibone v. Freshour, No. 03-17-00357-CV,

2017 WL 5663607, at *3 (Tex. App.—Austin Nov. 21, 2017, pet. filed) (mem. op.); see Tex. R. Civ.

P. 297 (if court fails to timely file findings of fact and conclusions of law pursuant to party’s request,

party must file past-due notice within 30 days of original request).

                Accordingly, we overrule all of Pilgrim’s issues and hold that the trial court properly

granted TCCO’s plea to the jurisdiction because the trial court did not have subject-matter

jurisdiction over Pilgrim’s petition.




                                                    6
                                      CONCLUSION

               We affirm the trial court’s order granting TCCO’s plea to the jurisdiction and

dismissing Pilgrim’s petition.



                                           __________________________________________

                                           David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Affirmed

Filed: August 15, 2018




                                              7